Exhibit 10.28
 


 
AMENDMENT TO EMPLOYMENT AGREEMENT




This AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into
the 29th day of December, 2009, between Conseco Services, LLC (the “Company”)
and Scott R. Perry (“Executive”).


Recitals


A. The Company and Executive entered into an Amended and Restated Employment
Agreement dated as of October 1, 2008 (the “Agreement”).


B. The Company and Executive desire to further amend the Agreement to make the
changes set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged:


1.  
Section 11(c) of the Agreement is hereby amended in its entirety to read as
follows:



(c)  In the event that Executive is terminated by the Company without Just Cause
(and other than a termination due to expiration of the Term, death, disability
or a Control Termination) or by Executive With Reason, then the Company shall
pay Executive within 30 days of the date of termination (i) the Accrued Amounts
and (ii) a cash lump sum equal to the sum of his annual Base Salary and Target
Bonus.  Additionally, following such a termination, Executive shall be entitled
to receive a bonus pursuant to Section 5(b) based on the Conseco’s actual
performance for the year in which Executive is terminated (prorated for the
partial year period ending on the date of termination), payable at the same time
when such bonus amount normally would have been paid pursuant to Section
5(b).  All stock options, restricted stock and/or other awards held by Executive
on the date of termination shall be treated in accordance with the applicable
award agreements.


2.  
Section 11(d) of the Agreement is hereby amended in its entirety to read as
follows:



(d)  In the event that Executive is terminated by the Company (or its successor)
in a Control Termination as so defined, then the Company shall pay Executive
within 30 days of the date of termination (i) the Accrued Amounts and (ii) a
cash lump sum equal to the sum of (A) his Target Bonus and (B) one and one-half
times his annual Base Salary.  Additionally, following such a termination,
Executive shall be entitled to receive a bonus pursuant to Section 5(b) based on
the Company’s
 
 
 
 

--------------------------------------------------------------------------------

 
 
actual performance for the year during which Executive is terminated (prorated
for the partial year period ending on the Termination Date), payable at the same
time when such bonus amount would have been paid pursuant to Section 5(b).  All
stock options, restricted stock and/or other awards held by Executive upon the
occurrence of a Change in Control shall be treated in accordance with the
applicable award agreements.


3.  
All provisions of the Agreement not amended hereby shall remain in full force
and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.




CONSECO SERVICES, LLC


By:  /s/ Susan Menzel                 
 

Printed:  Susan Menzel               
 
 
Title:  EVP Human Resources   




 /s/ Scott R. Perry                        
 Scott R. Perry

 
 
 

--------------------------------------------------------------------------------

 
